Exhibit 10.5

ACKNOWLEDGMENT AND RELEASE

AGREEMENT

This Acknowledgment and Release Agreement (the “Agreement”) is entered into as
of July 6, 2010, and is made by and between BCB Bancorp, Inc., (“BCB”) a New
Jersey corporation and bank holding company, BCB Community Bank (the “Bank”), a
New Jersey chartered bank and wholly owned subsidiary of BCB, and DONALD MINDIAK
(the “Executive”).

WHEREAS, the Executive, BCB, and the Bank are parties to a Change in Control
Agreement dated as of December 10, 2008 (the “Change in Control Agreement”); and

WHEREAS, BCB and Pamrapo Bancorp, Inc. (“Pamrapo”) have entered into an
Agreement and Plan of Merger, dated as of June 29, 2009 (the “Merger
Agreement”), whereby Pamrapo will be merged into BCB (the “Merger”), and
thereafter the corporate existence of Pamrapo shall cease; and

WHEREAS, the Executive understands and agrees that his Change in Control
Agreement will terminate at the Effective Time (as defined in the Merger
Agreement) and Executive will become a party to an Employment Agreement with the
Bank (the “Employment Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties do hereby agree to the following:

Section 1. Termination of the Change in Control Agreement

Executive acknowledges and agrees that, as of the Effective Time, the Change in
Control Agreement will terminate without any further action of any party hereto
and shall be superseded by the Employment Agreement.

Section 2. Employee Release.

(a) As used in this Agreement, the term “claims” shall include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, judgments, losses and liabilities (including
attorneys’ fees and costs), of whatsoever kind or nature, in law, equity or
otherwise.

(b) For good and valuable consideration, Executive, for and on behalf of himself
and his heirs, administrators, executors and assigns, as of the date hereof,
does hereby fully and forever release and discharge BCB, the Bank and their
respective subsidiaries and affiliates (and their respective predecessor and
successors), together with their officers, directors, partners, shareholders,
employees, agents and advisors (the “Releasees”) from any and all claims that
Executive had, may have had or may have against BCB, the Bank or the Releasees,
for any benefits, awards or payments or any other claims under the Change in
Control Agreement.



--------------------------------------------------------------------------------

Section 3. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without giving effect to the choice of law principles
thereof.

Section 4. Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the termination of the Change in Control Agreement This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understanding and agreements, whether oral or in writing,
relating to the subject of this Agreement.

Section 5. Section Headings.

The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed to constitute a part thereof, affect the meaning or
interpretation of this Agreement or any provision hereof

Section 6. Effectiveness.

Notwithstanding anything to the contrary contained herein, this Agreement shall
be subject to consummation of the Merger, and shall be effective as of the
Effective Time. In the event the Merger Agreement is terminated for any reason,
this Agreement shall be deemed null and void.

[Signature Page to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

EXECUTIVE:

/s/ Donald Mindiak

Donald Mindiak BCB BANCORP, INC. By:  

/s/ Mark Hogan

Name:   Mark Hogan Title:   Chairman of the Board BCB COMMUNITY BANK By:  

/s/ Mark Hogan

Name:   Mark Hogan Title:   Chairman of the Board

 

3